Citation Nr: 0939681	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-27 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
bilateral hearing loss disability.

2.  Entitlement to service connection for residuals of a 
right foot fracture (hereinafter a right foot disability).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the RO in Louisville, Kentucky, which declined to reopen the 
claim of service connection for a bilateral hearing loss 
disability, and denied service connection for a right foot 
disability.  

In August 2006, the Veteran requested an RO hearing in 
Huntington, West Virginia.  A December 2007 letter notified 
the Veteran that he had been scheduled for a hearing by video 
in Huntington, West Virginia on January 24, 2008 at 10:00AM.  
The Veteran failed to appear for this hearing.  The Board 
will proceed with appellate review.  See 38 C.F.R. 
§ 20.704(d) (2009) (failure to appear for a scheduled hearing 
will be processed as though the request for a hearing had 
been withdrawn).

FINDINGS OF FACT

1.  The August 1993 rating decision denied the claim of 
service connection for bilateral hearing loss; the Veteran 
was properly notified of the adverse outcome and his 
appellate rights; he did not file a substantive appeal.

2.  Additional evidence received since the August 1993 
decision regarding the Veteran's bilateral hearing loss is 
new to the claims file, but either does not relate to an 
unestablished fact, or does not raise a reasonable 
possibility of substantiating the claim.  

3.  The Veteran does not have a currently diagnosed 
disability of the right foot. 

CONCLUSIONS OF LAW

1.  The August 1993 rating decision, denying service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for bilateral 
hearing loss; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  A right foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's petition to reopen a service 
connection claim for bilateral hearing loss, and his service 
connection claim for a right foot fracture, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

In addition, with respect to a petition to reopen a service 
connection claim, the case of Kent v. Nicholson, 20 Vet. App. 
1 (2006), requires that, prior to an initial unfavorable 
decision by the AOJ, the Veteran be given notice of the 
elements of service connection, the elements of new and 
material evidence, and the reasons for the prior denial.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in September 2001 informed 
the Veteran of the first three elements of service connection 
and of the Veteran's and VA's respective duties for obtaining 
evidence in support of the claim.  However, this letter did 
not provide notice with respect to establishing the degree of 
disability or the effective date.  Moreover, it did not 
provide notice of the elements of new and material evidence 
and the reasons for the prior August 1993 denial.  These 
deficiencies were cured by a September 2006 letter that fully 
complied with the requirements of Dingess and Kent.  Although 
this letter was not sent prior to initial adjudication of the 
Veteran's claim, the Veteran had a year to respond with 
additional argument and evidence before his claim was 
readjudicated and a Supplemental Statement of the Case (SSOC) 
issued in September 2007.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The Board concludes that 
the duty to notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule has 
been rescinded by the Secretary.  See 73 Fed. Reg. 23353 
(final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 
30, 2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records, service 
personnel records, and VA medical records are in the file, as 
well as his Social Security Administration (SSA) records.  
Private medical records identified by the Veteran have been 
obtained to the extent possible.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  The Board 
concludes that the duty to assist has been satisfied with 
respect to obtaining the Veteran's medical records, service 
treatment and personnel records, and SSA records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  

In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii).  
Here, the Veteran was not afforded an examination in 
association with his petition to reopen his service 
connection claim for bilateral hearing loss.  As will be 
discussed below, the Board concludes that new and material 
evidence has not been submitted on this claim.  Accordingly, 
there is no duty to provide an examination and no error 
exists.  See id.

The Veteran also was not afforded an examination with respect 
to his service connection claim for a right foot fracture.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

The Board finds that an examination is not required in this 
case.  The Veteran has not submitted any evidence showing 
current diagnoses or treatment of residuals of a right foot 
fracture or other right foot condition.  There is also no 
evidence that the Veteran injured his right foot in service.  
Thus, the Veteran has not shown that he has a current 
disability of the right foot or that he sustained a right 
foot injury in service.  Accordingly, the elements of 
McLendon are not met.  The Board concludes that an 
examination is not necessary to make a decision on the claim.  


II. New and Material Evidence

The Veteran initially filed for service connection for 
bilateral hearing loss in January 1993.  The RO denied the 
claim in an August 1993 rating decision for lack of evidence 
that the Veteran's hearing loss had its onset in service or 
manifested to a compensable degree within one year of 
separation from service.  The Veteran was notified of this 
decision in an August 1993 letter.  He submitted a timely 
Notice of Disagreement (NOD) to this decision in September 
1993.  A Statement of the Case was duly issued in September 
1994.  The Veteran did not file a substantive appeal 
thereafter.  Consequently, the decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).  

Under 38 C.F.R. § 3.156(c), at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim.  An 
award based in whole or in part on these additional service 
department records is effective on the date entitlement arose 
or the date VA received the previously denied claim, 
whichever is later.  Id.  

Since the August 1993 rating decision, VA has received the 
Veteran's service personnel records.  These records are 
relevant only in that they show that the Veteran served as a 
clerk-typist for the duration of his time in the service.  
This evidence simply confirms that the Veteran did not have a 
military occupation which is known to involve excessive noise 
exposure.  Thus, VA cannot reconsider the Veteran's claim 
based on these records.  

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2009).  The new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for organic 
diseases of the nervous system, including sensorineural 
hearing loss, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
C.F.R. §§ 3.307(d). 

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's claim for service connection for bilateral 
hearing loss was denied in the August 1993 RO decision 
because there was no evidence that the Veteran's hearing loss 
manifested in service or within one year of separation from 
service.  The RO found that the Veteran's December 1969 
entrance examination showed a hearing loss in the left ear in 
the 4000 frequency range.  It was also noted on this 
examination that the Veteran had defective hearing upon 
enlistment.  The RO further found that the separation 
examination conducted in January 1971 showed that hearing 
loss was within normal limits.  There was no evidence of 
acoustic trauma or a head injury in service.  A March 1993 VA 
examination did show that the Veteran had a current hearing 
loss disability.  However, the RO did not find a nexus 
between the Veteran's current hearing loss disability and his 
period of service.  Therefore, in order to reopen his claim, 
the Veteran needs to submit evidence suggesting that his 
hearing loss is related to service or manifested within one 
year of service. 

The relevant evidence submitted since the August 1993 rating 
decision consists of the Veteran's service personnel records, 
VA treatment records dated from August 1998 to September 
2007, and a June 2004 letter from the Veteran's doctor.  This 
evidence was not submitted at the time of the prior final 
denial of his claim, and is new to the file.  The Veteran's 
SSA records have also been acquired since the August 1993 
rating decision.  However, these records are completely 
silent for hearing loss and thus not relevant to the present 
claim.  The issue is whether the newly acquired relevant 
evidence is material to the Veteran's claim and raises a 
reasonable possibility of substantiating it. 

As discussed above, the Veteran's service personnel records 
show that the Veteran served as a clerk for the duration of 
his time in service.  This evidence confirms that the Veteran 
most likely did not suffer acoustic trauma in service, as his 
military occupational specialty did not entail hazardous 
noise exposure.  Thus, it does not constitute new and 
material evidence, as it does not relate to an unestablished 
fact necessary to substantiate the claim, namely in-service 
incurrence of the Veteran's noise exposure.  

A May 2003 VA treatment record lists hearing loss among the 
Veteran's limitations.  This record shows that the Veteran 
continues to have hearing loss, an element of service 
connection that was previously established and considered in 
the August 1993 rating decision.  Consequently, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, and therefore does not constitute new and material 
evidence.  

A May 2004 VA treatment includes a statement that the Veteran 
has had hearing loss since Vietnam.  However, this statement 
is listed in a review of symptoms, and appears to be simply a 
transcription of history reported by the Veteran.  The Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence simply because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The statement 
that the Veteran has had hearing loss since Vietnam is not a 
conclusion based on the clinical judgment of a medical 
professional.  Moreover, the Veteran, as a layperson, is not 
competent himself to render an opinion as to the cause of his 
hearing loss because he does not have the requisite medical 
knowledge or training.  See Espiritu, 2 Vet. App. at 494.  
Thus, the Board gives no weight to this record as evidence of 
a nexus to service.  Because it does not raise a reasonable 
possibility of substantiating the claim, it does not 
constitute new and material evidence. 

In the June 2004 letter, the Veteran's doctor stated that the 
Veteran suffers from significant hearing loss.  The doctor 
further stated that he understands that the Veteran served in 
Vietnam in an artillery unit and his hearing loss certainly 
could be attributed to that type of trauma.  As discussed 
above, the Veteran's service personnel records show that he 
served as a clerk in the Army and thus most likely did not 
suffer acoustic trauma.  A physician's opinion based on an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Because the doctor's 
statement relies on the mistaken assumption that the Veteran 
served in an artillery unit and thus had excessive noise 
exposure, the Board gives no weight to this record.  (The 
Veteran's service records reveal that he served in a 
transportation unit and did not receive any decorations which 
are indicative of combat service.) Moreover, the doctor's 
statement that the Veteran's hearing loss "certainly could" 
be attributed to acoustic trauma he experienced in Vietnam 
merely puts such a relationship within the realm of 
possibility.  Medical evidence that is speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Here, the doctor's 
statement is speculative in nature, as it does not provide 
any degree of likelihood that the Veteran's hearing loss may 
be due to noise exposure in Vietnam.  It simply indicates 
that military noise exposure could be a possible cause of the 
Veteran's hearing loss.  In short, because this record is 
based on a faulty premise, namely the Veteran's supposed 
service in an artillery unit, and is speculative in nature, 
the Board gives no weight to this record as evidence that the 
Veteran's hearing loss is related to service.  Consequently, 
it raises no reasonable possibility of substantiating the 
claim and therefore does not constitute new and material 
evidence.  

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss.  The petition 
to reopen must fail.  See 38 C.F.R. § 3.156(a).



III. Service Connection

The Veteran contends that he is entitled to service 
connection for a right foot disability.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's service treatment records, including the 
January 1971 separation examination, are negative for a right 
foot injury or condition.  

Moreover, the Veteran's VA treatment records do not evidence 
treatment, diagnoses, or complaints of a right foot fracture 
or other condition.  A March 2005 SSA record shows that the 
Veteran included a foot injury among the alleged conditions 
entitling him to disability benefits.  However, the Veteran's 
SSA records do not contain a diagnosis of a right foot 
disability.  There are no other records in the claims file 
reflecting diagnoses, treatment, or complaints of a right 
foot disability.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
The Board finds the Veteran does not have a current 
disability of the right foot.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a right foot fracture must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen the claim of entitlement to service 
connection for bilateral hearing loss is denied.

Entitlement to service connection for a right foot disability 
is denied. 



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


